Citation Nr: 0909566	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran had active service in the Armed Forces of the 
United States during World War II as a Philippine Guerrilla 
from October 1944 to November 1945.  The Veteran died in 
August 1987 and the appellant is the Veteran's surviving 
spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied entitlement to 
service connection for the cause of the Veteran's death.  

The Board remanded to case the RO, via the Appeals Management 
Center (AMC) in Washington, DC, in July 2008 for additional 
development of the record


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
had been established for amputation of the left ring finger, 
through the proximal phalanx.  A 10 percent rating was 
assigned from February 3, 1954 until his death.  There were 
no other service-connected disabilities.  

2.  The Veteran died in August 1987 and the Certificate of 
Death lists the immediate cause of death as "Chronic 
Infection, Stump, ring finger, left" with an underlying 
cause of "PTB, Far Advanced."  

3.  It is less likely than not that the Veteran's service-
connected residuals of amputation of the left ring finger 
with chronic stump infection caused or contributed to the 
cause of the Veteran's death.


CONCLUSION OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death; the criteria for entitlement to dependency and 
indemnity compensation have not been met.  38 U.S.C.A. §§ 
1310, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  The RO provided the appellant 
with additional notice in July 2006 and August 2008.  
Although the notice letters did not specifically include the 
service-connected disability that was in effect at the time 
of the Veteran's death, pursuant to Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  Moreover, no 
fundamental unfairness was shown to the appellant as a result 
of this error, however, as the appellant demonstrated 
knowledge of service connection being in effect for 
amputation of the right ring finger as part of her 
contentions.  In numerous statements received at the RO, the 
appellant has continued to assert that the Veteran's service-
connected finger amputation and residuals therefrom 
contributed to the cause of the Veteran's death.  This is 
actual knowledge of the Veteran's sole service-connected 
disability that was in effect at the time of his death.  The 
claim was subsequently readjudicated in a December 2008 
supplemental statement of the case.  Moreover, the appellant 
through her representative demonstrated actual knowledge of 
this information in a June 2008 written brief presentation.  
The appellant's representative is presumed to have imparted 
this knowledge to the appellant.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Both the representative and the 
appellant clearly had actual knowledge of the Veteran's 
service-connected disability of amputation of a finger, as 
the appellant's representative specifically noted that the 
Veteran had established service connection for the amputation 
of a finger, and the appellant has asserted her theory of 
entitlement that the veteran's death was caused by the 
service-connected residuals of a finger amputation.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

While the initial notification did not advise the appellant 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be 
assigned as the claim for service connection for cause of the 
veteran's death is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Notwithstanding any timing error in this regard, a subsequent 
letter sent to the appellant in July 2006 that specifically 
addressed effective dates and the assignment of initial 
disability ratings.  

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  A medical opinion was 
obtained regarding the etiology of the veteran's death-
causing conditions.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the claims file.  The appellant was requested to provide 
terminal hospital records on remand; however, she simply 
indicated that any attempts to obtain hospital records would 
be futile, as the doctors who treated the Veteran were not 
around and she did not recall their names.  

Significantly, the appellant submitted correspondence to the 
RO, that was received at the Board in March 2009, indicating 
that she never received any formal statement of the case 
(SOC) as provided by law.  This statement, however, is 
completely inconsistent with the evidence of record, which 
clearly demonstrates that the appellant indeed received the 
June 2006 SOC.  The SOC was mailed to the appellant on June 
22, 2006, and in July 2006 correspondence, the appellant 
specifically referenced the RO's "letter dated June 22, 2006 
relative to my claim..."  Moreover, the appellant submitted 
the attached VA Form 9, substantive appeal which was enclosed 
with the SOC in the June 22, 2006 letter.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


II.  Service Connection-Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  The appellant maintains that the Veteran's 
service-connected amputated left ring finger stump was 
chronically infected, which substantially and materially 
contributed to the Veteran's death.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the Veteran's death, service connection had 
been established for amputation of the left ring finger, 
through the proximal phalanx.  A 10 percent rating was 
assigned from February 3, 1954, the effective date of service 
connection, until his death in 1987.  There were no other 
service-connected disabilities.  

The Veteran died in August 1987 and the Certificate of Death 
lists the immediate cause of death as "Chronic Infection, 
Stump, ring finger, left" with an underlying cause of "PTB, 
Far Advanced."  

Although the Certificate of Death lists the Veteran's 
service-connected disability as an immediate cause of death, 
the RO denied the appellant's claim because there was no 
medical evidence of record to support the findings on the 
death certificate.  The RO, and the Board in the July 2008 
remand, specifically requested that the appellant submit all 
relevant records of treatment prior to the Veteran's death 
that would support the finding on the death certificate.  The 
appellant replied that any attempts to obtain the terminal 
hospital records would be futile because she could no longer 
recall his treating physicians.  Regardless of the names of 
any of the Veteran's doctors, the appellant chose not to 
attempt to locate any medical evidence to support her claim.  
VA's duty to assist is not a one-way street.  If the 
appellant wishes help, she cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  

The appellant asserts that her husband complained of a 
chronic pain in the stump where his finger was amputated, and 
this led to sickness, which ultimately led to his demise.  
The appellant can attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain service, for 
example.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

As the death certificate listed a service-connected 
disability as an immediate cause of death, a competent 
medical opinion was obtained in October 2008.  The examiner 
indicated that his opinion was based on a review of the 
claims file including service treatment records and other 
pertinent medical evidence, as well as VA records.  
Specifically, the examiner referred to the April 1954 
examination report showing a diagnosis of residual of gunshot 
wound of left ring finger; amputation of left ring finger 
thru proximal phalanx.  In addition, the examiner noted the 
death certificate which listed immediate cause of death as 
chronic infection, stump.  The examiner opined that the 
Veteran's left ring finger amputation less likely as not 
materially contributed to his death.  The examiner's 
rationale for that opinion was follows:  

The Veteran's amputated stump was 
evaluated several times and was not 
infected during his 1954 orthopedic exam.  
There was no repeat evaluation of his 
left ring finger on record up to the time 
of his death in 1987.  His wife mentioned 
that the Veteran was experiencing pain on 
the stump site and claimed that this was 
the cause of his death; but in the 
absence of a histopathologic report, CBC, 
culture of the wound or history of 
antibiotic intake prior to his death; the 
conclusion that the cause of death was 
confined to the left ring finger stump 
lacks scientific evidence.  There was no 
mention of sepsis, gangrene or cellulitis 
that could strengthen the relation of his 
chronic finger stump to his death.  What 
was significant was the mention of PTB 
far advanced as an underlying cause of 
death.  To have scientific basis for this 
diagnosis; an x-ray; a positive history 
of disease, or treatment was likely in 
the possession of the attending 
physician.  There was evidently enough 
proof for it to warrant attention and for 
it to be included in his death 
certificate.

The appellant genuinely believes that her late husband's 
death was related to chronic stump infections from the 
amputated ring finger.  Her factual recitation as to his 
years of continuous pain in the stump is accepted as true.  
However, as a layperson, lacking in medical training and 
expertise, the appellant cannot provide a competent opinion 
on a matter as complex as whether the service-connected 
amputated finger residuals led to the Veteran's death, and 
her views are of no probative value.  And, even if her 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinion provided by the 
medical professional who discussed the evidence of record 
contained in the claims file, and whose opinion was based on 
sound medical principles.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006)).

It is clear that the appellant sincerely believes that her 
late husband's death is related to the service-connected 
amputated left ring finger, particularly given the 
information on the death certificate.  However, the competent 
medical evidence of record does not support those assertions.  
There is not a single piece of evidence to support the 
findings listed on the death certificate.  The medical 
opinion of record explains that the lack of medical records 
weighs against the findings on the certificate of death, 
particularly given that the examiner believes that there 
should be some record of the Veteran's far-advanced PTB.  As 
previously noted, the appellant did not attempt to contact 
the hospital to obtain terminal hospital records to support 
her claim.

The preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death; 
there is no doubt to be resolved; and service connection for 
the cause of the veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


